Citation Nr: 0717944	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  00-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a right total 
knee replacement, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a left foot and 
ankle disability, claimed as secondary to service-connected 
postoperative residuals of a right total knee replacement.

3.  Entitlement to service connection for right foot drop, 
claimed as secondary to service-connected postoperative 
residuals of a right total knee replacement.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1970 to January 1973.

Service connection was granted for a right knee disability in 
January 1975.  
A 20 percent disability rating was assigned in a November 
1983 rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which continued the veteran's 
service-connected right knee disability at 20 percent 
disabling.  The February 2000 rating decision also denied the 
veteran's secondary service connection claims for right foot 
drop and a left foot and ankle disability, both claimed as 
secondary to the service-connected right knee disability.  
The veteran's appeal was perfected with the timely submission 
of his substantive appeal (VA Form 9) in March 2000.  

The veteran testified before a decision review officer (DRO) 
at a personal hearing which was conducted at the St. Louis RO 
in August 2000, the transcript of which is associated with 
the veteran's VA claims folder.  In an April 2001 SSOC, the 
DRO continued the previous denial of the claims.

This case was previously before the Board in March 2002.  At 
that time, the case was remanded in order to schedule the 
veteran for a videoconference hearing before a Veterans Law 
Judge.  The veteran later withdrew his request for a hearing 
in a March 2004 statement.  See 38 C.F.R. § 20.704(e) (2006).  

After an August 2002 VA examination, the RO increased the 
veteran's service-connected right knee disability to 30 
percent disabling.  The veteran and his representative 
indicated continued dissatisfaction with this rating in 
subsequent correspondence to the RO.  See also AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The claims were remanded by the Board a second time in April 
2006 for additional evidentiary and procedural development.  
This was accomplished, and in November 2006 the VA Appeals 
Management Resource Center (AMC) issued a supplemental 
statement of the case which continued to deny the veteran's 
claims.  The veteran's claims folder has been returned to the 
Board for further appellate proceedings.

Remanded issue

The issue of entitlement to secondary service connection for 
right foot drop is addressed in the REMAND portion of this 
decision and is REMANDED via the VA Appeals Management Center 
(AMC) in Washington, DC.

Issues not on appeal

In the February 2000 RO rating decision which forms the basis 
for this appeal, the RO also denied the veteran's claims of 
entitlement to a compensable disability rating for a service-
connected right hand disability as well as entitlement to 
service connection for obesity.  In a statement received by 
the RO in August 2000, the veteran indicated that he wished 
to withdraw his appeal of these claims.  Accordingly, these 
issues are no longer before the Board on appeal.  
See 38 C.F.R. § 20.204 (2006). 

Five other issues previously on appeal, entitlement to 
service connection for a lumbar spine disability, a left knee 
disability, headaches, a cervical spine disability and a 
disability of the right upper extremity, were granted by the 
RO or by the Board.  Since the claims were granted, the 
appeals as to those issues have become moot.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's postoperative residuals of a right total knee 
replacement are manifested by pain and minimal limitation of 
flexion.

2.  The competent medical evidence of record does not 
indicate that a left foot and ankle disability currently 
exists.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for postoperative 
residuals of a right total knee replacement have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Code 5055 (2006).

2.  A left foot and ankle disability is not proximately due 
to nor is the result of postoperative residuals of a right 
total knee replacement.  38 C.F.R. §3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected right knee disability, along with service 
connection for a left foot and ankle disability on a 
secondary basis.  As detailed further below, the veteran's 
claim for entitlement to secondary service connection for 
right foot drop is being remanded for additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to all of the issues on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his increased rating claim 
in a letter from the RO dated May 9, 2006 [pursuant to the 
Board's April 2006 instructions], including "evidence 
showing that your service-connected right knee replacement 
residuals have increased in severity."  With respect to the 
veteran's secondary service connection claim, the veteran was 
also informed of the relevant law and regulations pertaining 
to this claim in the above-referenced May 2006 letter, 
including the necessity of evidence that "your service-
connected disability either caused or aggravated your 
additional disability."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced May 
2006 letter.  Specifically, the veteran was advised in the 
May 2006 VCAA letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the military.  The May 2006 
letter specifically indicated that updated records from VA 
outpatient facilities in Kansas City and Columbia had been 
associated with the claims folder.  With respect to private 
treatment records, the May 2006 letter informed the veteran 
that VA would make reasonable efforts to obtain relevant 
records not held by any Federal agency.  Included with the 
May 2006 letter were copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and the veteran was asked 
in the letters to complete this release so that VA could 
obtain private records on his behalf.  The May 2006 letter 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency" [Emphasis as in original].  The veteran was also 
advised in the May 2006 letter that VA medical examinations 
would be scheduled if necessary to make a decision on his 
claims.  

The Board notes that the May 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim[s], please 
let us know.  If you have any evidence in your possession 
that pertains to your claim[s], please send it to us" 
[Emphasis as in original].  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in February 
2000.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Since the 
VCAA was not enacted until November 2000, furnishing the 
veteran with VCAA notice prior to the RO's initial 
adjudication in February 2000 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the May 2006 VCAA letter and his claims were readjudicated in 
the November 2006 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated May 
9, 2006 which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the May 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's claims were readjudicated in the November 2006 SSOC 
as detailed above.   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA treatment of 
the veteran, which will be discussed further below.  
Additionally, the veteran was afforded VA examinations in 
June 1999, February 2000, August 2002 (with an addendum in 
July 2003) and February 2004.  The reports of these 
examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran testified before a DRO 
at the St. Louis RO in August 2000, and he withdrew a 
subsequent request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on two of 
the three issues now on appeal.  




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a right total 
knee replacement, currently evaluated as 30 percent 
disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected right knee disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 [knee replacement 
(prosthesis)].  

Under Diagnostic Code 5055, the minimum rating is 30 percent.  
A 60 percent rating is warranted with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A 100 percent rating is available for 
one year following implementation of the prosthesis.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2006).

If there are intermediate degrees of residual weakness, pain 
or limitation of motion, Diagnostic Code 5055 instructs to 
rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006).

Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).

A 40 percent rating under Diagnostic Code 5262 requires 
nonunion of the tibia and fibula with loose motion, requiring 
use of a brace.  Malunion of the tibia and fibula with marked 
knee or ankle disability allows for the assignment of a 30 
percent rating; with moderate disability, 20 percent; and 
with slight disability, 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2006).


Analysis

Assignment of diagnostic code

The veteran's service-connected right knee disability is 
currently rated 30 percent disabling under Diagnostic Code 
5055 [knee replacement (prosthesis)].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Code 5055, which is applicable to the instant case, primarily 
because it pertains specifically to the disability at issue 
(right total knee replacement) but also because it provides 
specific guidance as to how symptoms of this disability are 
to be evaluated.   

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 5055.  
As was discussed in the law and regulations section above, 
Diagnostic Codes 5256, 5261 and 5262 may also be considered.

Schedular rating

The veteran's service-connected knee disability is currently 
rated 30 percent disabling.  The next higher rating under 
Diagnostic Code 5055 is 60 percent.

The Board must first determine if there are intermediate 
degrees of residual weakness, pain or limitation of motion 
which would it to rated the disability under Diagnostic Codes 
5256, 5261, or 5262.  

Diagnostic Code 5256 pertains to ankylosis. Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The February 2004 VA examiner specifically found no 
evidence of ankylosis, there is no other medical evidence 
which suggests that ankylosis exists, and the veteran does 
not appear to contend that his right knee is ankylosed.  

With respect to limitation of extension of the veteran's 
right knee, the February 2004 VA examiner indicated that 
extension of the knee was zero to 90 degrees.  The August 
2002 VA examination produced similar results.  [Normal range 
of motion for the knee is extension, 140 degrees to zero 
degrees. See 38 C.F.R. § 4.71, Plate II (2006).]   These 
findings are consistent with a noncompensable rating under 
Diagnostic Code 5261, and fall far short of what is required 
for the assignment a 40 percent or 50 percent rating.  
Diagnostic Code 5261 therefore does not avail the veteran.  

With respect to Diagnostic Code 5262, there is no medical 
evidence of impairment of the tibia and fibula, either 
nonunion or malunion. 

Accordingly, rating by analogy to Diagnostic Codes 5256, 
5261, or 5262 is not warranted.  The Board will therefore 
move on to a discussion of higher ratings under Diagnostic 
Code 5055.

To warrant a 60 percent disability rating under Diagnostic 
Code 5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the right 
knee.  The criteria in this Diagnostic Code are disjunctive, 
not conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]; compare Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].  
Therefore, evidence of either severe painful motion or 
weakness will suffice for an increased disability rating.

The veteran has testified as to constant right knee pain that 
worsens during the course of the day.  See the August 2000 
DRO hearing transcript, page 2; see also the April 8, 2005 
Response to Supplemental Statement of the Case.  The veteran 
complained of constant right knee pain during the June 1999, 
December 2000 and August 2002 VA examinations.  All three 
examiners measured pain beginning at 
90 degrees of flexion.  Pain with palpation was demonstrated 
during the August 2002 VA examinations, but not the June 1999 
or December 2000 VA examinations.  
During the February 2004 VA examination, the veteran was able 
to repeatedly move his right knee "without signs of pain, 
discomfort or fatigability".  

Review of the above-mentioned VA examination reports 
demonstrates that although the veteran evidenced some pain 
upon motion of the right knee in 1999 and 2002, it cannot be 
considered "severe," as the veteran was able to achieve 
well over half the range of flexion and a full range of 
extension.  Moreover, and significantly in the Board's 
estimation, pain upon motion of the right knee appears to 
have essentially resolved as of the most recent February 2004 
VA examination.  Under such circumstances, "severe painful 
motion" necessary for a 60 percent rating under Diagnostic 
Code 5055 is not currently demonstrated.

The veteran has also argued that his right knee is weak.  See 
the May 5, 2004 Statement in Support of Claim.  However, 
there was no indication of weakness in the right knee during 
the June 1999, December 2000, August 2002 or February 2004 VA 
examinations.  The February 2004 VA examiner specifically 
noted that "his right knee does not exhibit weakened 
movement."  Additionally, the February 2004 VA examiner 
noted that "he uses no braces or supports on his right knee 
since his last surgery in September 2002."  Therefore, there 
is no indication of weakness in the right knee to warrant an 
increased disability rating under Diagnostic Code 5055.
  
The Board further notes in passing that a 100 percent rating 
is not available to the veteran, as it is only warranted for 
one year following implementation of the prosthesis.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under Diagnostic Code 5055.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006).  See DeLuca, supra.  

As was alluded to above, the veteran has complained of right 
knee pain.  However, there is no evidence that such 
symptomatology warrants the assignment of additional 
disability.  The February 2004 VA examiner specifically found 
no evidence of weakness or fatigability associated with the 
veteran's service-connected right knee disability.  There is 
no competent medical evidence to the contrary.  

Thus, there is no basis upon which to assign a higher level 
of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

The veteran underwent surgery for his service-connected right 
knee and has a residual scar.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2006); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2006); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The report of the February 2004 VA examination indicates a 
well-healed midline scar related to the surgery performed on 
the service-connected right knee.  The scar was measured at 
22 centimeters and was non-tender to palpation.  The report 
of the examination does not reveal that the scar was painful, 
caused instability, was particularly deep or caused any 
limited motion.  The Board finds that the medical evidence 
demonstrates that the right knee scar is asymptomatic.  
Rating it separately is not warranted by the evidence of 
record and would constitute prohibited pyramiding.

Extraschedular evaluation

Neither the veteran or his representative have in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that his service-connected disability results in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria].  The RO has not 
referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance].

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right knee disability.  The 
benefit sought on appeal is accordingly denied.  

2.  Entitlement to service connection for a left foot and 
ankle disability, claimed as secondary to service-connected 
postoperative residuals of a right total knee replacement.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

The veteran seeks service connection for left foot and ankle 
disabilities, which he contends is related to his service-
connected right knee disability.  

The Board initially notes that the veteran has not claimed 
that this condition is a direct result of his military 
service.  Instead, he contends that the claimed condition is 
secondary to service-connected postoperative residuals of a 
right total knee replacement.  See, e.g., the May 5, 2005 
Statement in Support of Claim.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), medical evidence of a 
current disability, there is no objective medical evidence 
that supports a conclusion that a left foot and ankle 
disability currently exists. 

With respect to the left foot and ankle claim, the December 
2000 and August 2002 VA examiners diagnosed history of left 
ankle and foot spurs.  However, a diagnosis by history is not 
compensable for VA purposes.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history].  
Additionally, the February 2004 VA examiner indicated that 
the veteran "had a heel spur repaired on his left heel which 
is unrelated to his right knee and there is no ankle 
condition noted."  This appears to be congruent with the 
other medical evidence of record, in particular the two 
previous VA examination reports.  In addition, there are no 
recent outpatient treatment records which diagnose a 
disability of the left foot and ankle.

The Board does not doubt that the veteran may experience left 
foot and ankle symptoms at times.  However, symptoms alone, 
such as weakness and pain, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  
See Sanchez-Benitez, supra.

There is thus no competent medical evidence of a current left 
foot and ankle disability.  To the extent that the veteran 
himself contends that he has a current left foot and ankle 
disability, it is now well-established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
veteran's own statements offered in support of his left foot 
and ankle claim are not competent medical evidence and do not 
serve to establish the existence of a current disability.  

In the absence of any currently diagnosed left foot and ankle 
disorder, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Wallin element (1) has not been met for the 
claim, and it fails on this basis alone.  

Moreover, as alluded to above, even the past history of a 
left foot spur has not been linked to the service-connected 
right knee disability.  The February 2004 VA examiner 
specifically discounted such possibility.  Element (3), 
medical nexus, also has not been met. 

Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a left foot 
and ankle disability.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for the veteran's service-connected postoperative residuals 
of a right total knee replacement is denied.

Service connection for a left foot and ankle disability, 
claimed as secondary to service-connected postoperative 
residuals of a right total knee replacement, is denied.

REMAND

3.  Entitlement to service connection for a right foot drop, 
claimed as secondary to service-connected postoperative 
residuals of a right total knee replacement.

As already detailed in the decision above, in order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin, 
supra. 

With respect to this claim, element (2) has been met, as 
already noted the veteran is service-connected for 
postoperative residuals of a right total knee replacement. 

With respect to element (1), the current medical evidence of 
record is unclear as to whether the veteran currently 
evidences right foot drop.  The August 2002 VA examiner 
diagnosed the veteran with a "questionable" right foot 
drop.  [After subsequent EMG testing in December 2002, the 
same VA examiner submitted an addendum stating he could not 
find a neurological or muscular cause for the veteran's foot 
drop.]  However, a diagnosis of right foot drop was made by 
the February 2004 VA examiner.

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the existence of any 
current right foot drop, and whether any right foot drop, if 
currently present, is proximately due to is the result of 
postoperative residuals of a right total knee replacement.  
These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2006) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
the veteran has a current right foot 
drop.  If the reviewer finds that 
right foot drop exists, an opinion 
should be rendered as to whether such 
disorder is related to the service-
connected right knee disability.  If 
the reviewer believes that physical 
examination and/or diagnostic testing 
of the veteran is necessary, such 
should be scheduled.  A report should 
be prepared and associated with the 
veteran's VA claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim for 
entitlement to service connection for 
right foot drop on a secondary basis, 
in light of all of the evidence of 
record.  If the benefit sought on 
appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


